Case: 11-30656     Document: 00511707480         Page: 1     Date Filed: 12/27/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 27, 2011

                                     No. 11-30656                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CITIZENS NATIONAL BANK, N.A.,

                                                  Plaintiff - Appellee

v.

UNITED STATES OF AMERICA, on behalf of Internal Revenue Service,

                                                  Defendants - Appellee

v.

MICHAEL D. COX,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CV-726


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        The federal district court dismissed the United States from this
interpleader (concursus, in Louisiana terminology) action filed by a bank after


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30656     Document: 00511707480      Page: 2   Date Filed: 12/27/2011



                                   No. 10-40510

the IRS filed a notice of levy on over $9,000 held there by Michael Cox. The
court also dismissed the bank’s interpleader action and ordered the interpleaded
account funds returned to the bank. The bank has since surrendered the funds
to the IRS.
        In this appeal, Michael Cox emphatically does not challenge the district
court’s dismissal for lack of jurisdiction, as he agrees — for his own eccentric
reasons — that the court lacked jurisdiction. He does not want the case
reinstated in federal court; instead, he wants this court to order the district court
to remand the interpleader action back to state court from whence it came.
Mr. Cox fundamentally misunderstands the jurisprudence applicable to this
case.
        The federal district court had jurisdiction under 28 U.S.C. § 1442(a)(1) to
decide that the United States had not waived its sovereign immunity in this
case. When it did so, there was no further basis for jurisdiction over the
interpleader action because there were not two adverse claimants to the bank
account. When the district court dismissed the case and returned the funds to
the bank, it lost control over those funds completely.
        The court’s action simply placed Cox and the bank in their respective pre-
suit positions. As this court explained in a similar case, because the district
court returned the funds in question, those funds are now gone, and the question
of who is entitled to those funds is moot. Settlement Funding v. Transamerica
Occidental Life, 555 F.3d 422, 426 n.4 (5th Cir. 2009). Here, the federal district
court, having given up control of the funds and dismissed the bank from this
action, cannot now exercise jurisdiction over the bank’s property by remanding
the suit to state court. Neither the district court nor this court can resurrect
jurisdiction over funds that have been disbursed from the court’s registry.
                                                           Judgment AFFIRMED.



                                         2